Interim Decision #1406

MATrza or Dm. Corm
In VISA PETITION Proceedings
A-13793529-530

Decided by District Director July 16,1964
(1) Although beneficiaries, born of an adulterous relationship of their mother,
may be considered to have 2 legal parents, because their mother is unable to
provide care for them, her husband refuses to accept responsibility for their
care and support since they are not his children, and they have been cast from
the family circle because of the circumstances of their birth, they have been
abandoned within the meaning of section 101(b) (6), Immigration and Nationality Act, as amended.
(2) Although a previous petition was approved for petitioners in behalf of a
child as defined in section 101(b) (1) (F), Immigration and Nationality Act, as
amended, the limitation imposed by section 205(c) of that Act does not preclude
the approral of 2 additional petitions in behalf of eligible orphans who are
twin sisters, since the separation of the sisters would thereby be prevented.

DISCUSSION: The petitioners, citizens of the United States, were
married on March 23, 1957. No children were born of this union but
on March 19, 1963 they adopted a child, Michael, born in Italy on
July 0, 1960, who was brought by the petitioners to the United States

as an eligible orphan on the basis of their petition approved by this

office on December 13, 1961. This child is not related by blood to the
beneficiaries of the petitions here considered_ The Boston Children's
Service, affiliated with the International Social Service, is the voluntary agency involved. The home study of the agency is favorable

and the agency has given assurance that the preadoption requirements
of the State of Massachusetts have been met. Investigation of the
petitioners by the Immigration and Naturalization Service is entirely

favorable. Overseas investigation of the mental and physical health
of the beneficiaries reveals no illnesses or defects.
The beneficiaries are twin sisters, born at Campobasso, Italy on August 1, 1962 to Giovannina Del Conte as the result of her adulterous
union with their unnamed father. The beneficiaries have been transferred from their mother's home to the physical custody of the International Social Service, awaiting emigration, and have been irrevocaIG1

Interim Decision #1406
bly released to the International Social Service by their mother and
her husband, Michele Del Conte, for emigration to the United States
and for adoption.
The report of the Officer in Charge of this Service at Rome and the
records of the International Social Service show that Giovannina Del
Conte has been married but once—to Michele Del Conte, in Italy in
1953. From 1955 to 1960 Miehele Del Conte lived in Venezuela while

his wife remained in Italy. During his absence, Giovannina Del Conte
gave birth in 1958 to a child, Maria, the offspring of an adulterous
union. Michele Del Conte returned to Italy in 1980 but did not rejoin

his wife owing to the circumstances of the birth of Maria. While these
spouses were still living apart, Giovamiina Del Conte gave birth on
August 11 1962 to the twin beneficiaries as the result of another adulterous relationship.
The overseas investigation shows further that Michele Del Conte is
residing in marital union with the mother of the beneficiaries but is
unwilling to support or care for them because they are not his children.
Under Italian law, the beneficiaries may well be regarded as the
children of Michele Del Conte in the absence of any legal action to
disclaim them. Michele Del Conte has not legally disavowed their

paternity but the record appears clear that they are not his natural
children.
The subject petitions wore filed with a view to according the beneficiaries nonquota, status under the provisions of section 101 (a) (27)

(A) of the Immigration and Nationality Act as "children" of a citizen
of the United States. Section 101(b) (1) (F) of the same Act defines
the term "child" to mean an unmarried person under 21 years of
age. . . .
who is an eligible orphan, adopted abroad by a United States citizen and spouse

or coming to the United States for adoption by a United States citizen and
spouse: Provided, That no natural parent or prior adoptive parent of any such
child shall thereafter, by virtue of such parentage be accorded any right, privilege,
or statue under this Act.

Section 101(b) (6) of the Act defines an "eligible orphan" as :
Any alien child under the age of fourteen at the time at which the visa petition
is filed pursuant to section 205(b ) who is an orphan because of the death or
disappearance of both parents, or because of abandonment, or desertion by, or
separation or loss from, both parents, or who has only one parent due to the
death or disappearance of, abandonment, or desertion by, or separation or loss
from the other parent, and the remaining parent is incapable of providing care
for such orphan and has In writing irrevocably released him for emigration and
adoption.

Section 205 (c) of the Act provides that . . . .
Not more than two such petitions may be approved for one petitioner in behalf

762

Interim Decision #1406
of a child as defined in section 101(b) (1) (E) or (F), unless necessary to prevent
the separation of brothers and sisters.

The issues to be resolved here are: (1) Whether the beneficiaries are
eligible orphans within the meaning of the statute; and (2) May these
petitions be approved in light of the restriction contained in section
205 (c) since the petitions here discussed are the second and third by the
same petitioners?
These beneficiaries were living with their mother and presumably
with the latter's husband at the time of their release to the International Social Service. Although they may be considered to have two

legal parents, they have been cast from the family circle because of
the circumstances of their birth. Their mother is unable to provide

care for them and her husband refuses to accept responsibility for
their care and support. It is clear that the repudiation of the beneficiaries as children of the Del Conte family is as complete at it is
tragic. Their presence in the Del Conte household would be a continual irritant to conjugal harmony and the fact that they have been
thrust from the home for the purpose of surrendering them for
adoption 3,000 miles away is in itself evidence of the finality of their

rejection. This is not a contrived situation, as has been encountered
occasionally in other cases, where the two parents have abandoned or
surrendered, a child to another party for the purpose of enabling the
child to qualify as an eligible orphan in order to immigrate to the
United States. The beneficiaries are as completely orphaned by
abandonment as a result of the family circumstances as those children
orphaned by death of their parents. Therefore, we find the beneficiaries to be eligible orphans within the meaning of this statute.
The remaining issue is whether the petitions may be approved in
view of the restriction of section 205(c) of the Act. The petitioners'

first orphan petition was approved for Michael Toupouzis, now their
adopted son. The second and third petitions by these petitioners are
for the twin beneficiaries. We are satisfied that these letters petitions

come within the exception to the restriction of section 205(c) and their
approval is warranted in order to prevent the separation of the twin
sisters.
ORDER: It is ordered that the visa petitions be approved.

703

